Cite as 2016 Ark. App. 391


                 ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. CR-15-981



                                                Opinion Delivered: September   14, 2016
JOSEPH DONALDSON

                               APPELLANT APPEAL FROM THE DREW
                                         COUNTY CIRCUIT COURT
V.                                       [NO. CR-2015-27-3]


STATE OF ARKANSAS                               HONORABLE ROBERT BYNUM
                                                GIBSON, JR., JUDGE
                                  APPELLEE
                                                AFFIRMED




                        RAYMOND R. ABRAMSON, Judge

        A Drew County jury convicted appellant Joseph “Joe” Donaldson of third-degree

 domestic battery and felony fleeing, and sentenced him as a habitual offender to concurrent

 sentences of one year and six years’ imprisonment, respectively, in the Arkansas Department

 of Correction. Donaldson’s sole point on appeal challenges the sufficiency of the evidence.

 We affirm.

        At Donaldson’s August 12, 2015 trial, the State called several witnesses to testify

 about the encounter between Donaldson and his wife, Ruby, on March 12, 2015. Witnesses

 observed Donaldson using a metal tire tool to break out the window of his wife’s car in the

 parking lot outside of H&R Block, where she worked. Another witness testified that he saw

 Donaldson get out of his Ford truck, walk over to Ruby, and strike her in the face—

 knocking the glasses off her head. Four of Ruby’s co-workers testified that, when she came
                                 Cite as 2016 Ark. App. 391

back into the office shortly thereafter, she was crying and had a handprint on the side of her

face where her husband had hit her.

       Ruby Donaldson’s boss, Amanda Nall, testified that Donaldson called Ruby; Nall

could hear him making threats and cursing over the speakerphone. Donaldson then drove

back to the parking lot and parked right next to the front door. The H&R Block employees

had locked the door, and Donaldson stood outside the door threatening to ram his truck

into the building and to kill all of them. When the police arrived, Nall observed Donaldson

drive out of the parking lot with “squealing tires and going as fast as he could.”

       The State introduced evidence of the pursuit from the police dash-cam video, and it

was admitted as State’s Exhibit 3. The video showed that it was raining heavily as Donaldson

fled and that the officer had to slow down to avoid hitting a car during the pursuit. Vehicles

that had pulled over to the side of the road were also observed. Officers followed Donaldson

in the rain at speeds ranging from 40 to 75 miles per hour before calling off the chase due

to the dangerous conditions, including the speed which Donaldson was traveling, the rain,

and the traffic on the road at the time.

       After the State rested, defense counsel moved for a directed verdict on the third-

degree domestic-battery charge, arguing that the State failed to prove beyond speculation

and conjecture that Donaldson had any purpose to cause physical injury and that there was

insufficient evidence to establish that there was actual physical injury. On the fleeing charge,

Donaldson moved for a directed verdict, citing that the State failed to show that he knew

of his imminent arrest or the imminent detention by law enforcement or that he was acting

in a manner that would create a substantial risk or manifesting extreme indifference to the


                                               2
                                 Cite as 2016 Ark. App. 391

value of human life. The trial court denied the motions for directed verdict. The defense

did not put on any evidence and rested. 1

       On appeal, Donaldson argues that there is insufficient evidence to find beyond a

reasonable doubt that he operated his vehicle in a manner that created a substantial danger

of death or serious physical injury to another person, and therefore his conviction should be

reversed and dismissed or, at a minimum, should be reduced to a misdemeanor fleeing

offense.

       When the sufficiency of the evidence is challenged in a criminal conviction, our

court views the evidence in the light most favorable to the verdict and considers only the

evidence supporting it. Adkins v. State, 371 Ark. 159, 264 S.W.3d 523 (2007). We will

affirm if the finding of guilt is supported by substantial evidence. Id. Substantial evidence is

evidence of such sufficient force and character that it will, with reasonable certainty, compel

a conclusion one way or the other, without resorting to speculation or conjecture. Fernandez

v. State, 2010 Ark. 148, 362 S.W.3d 905. Circumstantial evidence may constitute substantial

evidence to support a conviction. Thornton v. State, 2014 Ark. 157, at 5, 433 S.W.3d 216,

219. To be substantial, circumstantial evidence must exclude every other reasonable

hypothesis than that of the guilt of the accused. Id. Such a determination is a question of




       1
           Rule 33.1(a) of the Arkansas Rules of Criminal Procedure provides that in a jury
trial, if a motion for directed verdict is to be made, it shall be made at the close of the
evidence offered by the prosecution and at the close of all the evidence. Ark. R. Crim. P.
33.1(a). However, renewal of a directed-verdict motion is not required to preserve a
sufficiency challenge on appeal when the defense rests without presenting any evidence.
Patton v. State, 2010 Ark. App. 453.


                                               3
                                  Cite as 2016 Ark. App. 391

fact for the trier of fact, who is free to believe all or part of any witness’s testimony and who

may resolve issues of conflicting testimony and inconsistent evidence. Id.

       Arkansas Code Annotated section 5-54-125(d)(2) (Supp. 2015) provides as follows:

       (2) Fleeing by means of any vehicle or conveyance is considered a Class D felony if,
       under circumstances manifesting extreme indifference to the value of human life, a
       person purposely operates the vehicle or conveyance in such a manner that creates a
       substantial danger of death or serious physical injury to another person.

       Donaldson argues that the State failed to show that he operated a vehicle in a manner

that created a substantial danger of death or serious physical injury to another person, and

therefore his conviction cannot be sustained. In support of his argument, Donaldson cites

cases in which Arkansas appellate courts have upheld Class D felony fleeing convictions and

contends that his conduct pales in comparison to the facts in those cases. He argues that

there was no testimony that he ever ran stop signs or lights, and notes that each of the

affirmed cases he cites from the appellate courts in Arkansas have involved running stoplights

and/or stop signs in addition to erratic driving. However, as this court has held before, there

is not an exhaustive list of examples of conduct that constitutes purposely driving in a

manner that creates a substantial danger of death or serious physical injury. See Medley v.

State, 2016 Ark. App. 79, at 3.

       Viewed in the light most favorable to the State, we hold there is substantial evidence

to support Donaldson’s conviction for Class D felony vehicular fleeing. The road conditions

were dangerous due to the heavy rain. Donaldson traveled at such a high rate of speed that

officers had to eventually call off the pursuit because it was so unsafe. Several cars had to

pull over to avoid being hit. This evidence supported the jury’s determination that



                                               4
                                 Cite as 2016 Ark. App. 391

Donaldson purposely operated his vehicle in a manner that created a substantial danger of

death or serious physical injury to others.

       Donaldson’s second argument on appeal is that his conviction for domestic battery

in the third degree cannot be sustained because the State failed to prove beyond a reasonable

doubt that he had struck his wife or that he had caused the mark on her face. A person

commits the Class A misdemeanor crime of third-degree domestic battering if “[w]ith the

purpose of causing physical injury to a family or household member, the person causes

physical injury to a family or household member[.]” Ark. Code Ann. § 5-26-305(a)(2)

(Repl. 2013).

       Donaldson avers that Ruby Donaldson testified on behalf of the State and denied

that her husband had hit her. Furthermore, Donaldson asserts that only one of the State’s

witnesses claimed to have witnessed him hit his wife, and that witness did not testify that

the strike caused injury. The matters emphasized and argued by Donaldson bear exclusively

on the credibility of the State’s witnesses. However, it is not the role of appellate courts to

assess the credibility of witnesses. We have long held that it is within the province of the

trier of fact, and we are bound by the fact-finder’s determination on the credibility of

witnesses. Likewise, it is axiomatic that the trier of fact is free to believe all or part of a

witness’s testimony. E.g., Burley v. State, 348 Ark. 422, 430, 73 S.W.3d 600, 605 (2002).

Moreover, inconsistent testimony does not render proof insufficient as a matter of law, and

one eyewitness’s testimony is sufficient to sustain a conviction. See Williams v. State, 338
Ark. 178, 992 S.W.2d 89 (1999); Rawls v. State, 327 Ark. 34, 937 S.W.2d 637 (1997).

       Here, Ruby Donaldson’s coworkers identified the photographs of the marks they


                                              5
                                Cite as 2016 Ark. App. 391

saw on her face just after her husband had hit her, and Donaldson fled the scene when the

police arrived. Substantial evidence supports Donaldson’s conviction for domestic battery in

the third degree. Given the totality of the evidence submitted at trial, and taking that

evidence in the light most favorable to the State as we must do, there was sufficient evidence

to support the jury’s verdict. Accordingly, we affirm.

       Affirmed.

       VIRDEN and GRUBER, JJ., agree.

       James Law Firm, by: William O. “Bill” James, Jr., for appellant.

       Leslie Rutledge, Att’y Gen., by: Rebecca Kane, Ass’t Att’y Gen., for appellee.




                                              6